Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Claims 1 and 13 have been amended.
Claims 7, 11-12, and 20 have been canceled and claims 2, 3, 5-6, 9-10, 14 and 18 previously canceled.
Claims 21-22 newly added.
Claims 1, 4, 8, 13, 15-17, 19 and 21-22 are currently pending and have been examined.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The instant application is directed towards “Data interaction method, verification terminal, server, and system”. More specifically, the applicant claims a data interaction method, applied in a verification system including a verification terminal and a server, a method comprising:
receiving, by the server, a pre-authorization request along with an account number and a password from a user terminal of a user;
processing, by the server, the account number and the password according to the pre-authorization request; 
pre-authorizing, by the server, identity verification information according to the account number and the password as processed, the identity verification information including information on a maximum payment amount, a valid consumption period, and whether for the server to communicate with the user when the verification terminal seeks feedback information from the server; 
sending the identity verification information, by the server, to the user terminal; 
receiving, by the verification terminal, the identity verification information from the user terminal; 
sending, by the verification terminal, a request instruction to the server, the request instruction including the identity verification information and a request for validity confirmation on the identity verification information;  -2-Attorney Docket No. 00144.0790.00US Application No. 15190,839 
after receiving the request instruction, communicating, by the server, with the user terminal corresponding to the identity verification information by sending a confirmation request directly to the user terminal, bypassing the verification terminal, wherein sending the confirmation request further comprises:
determining, by the server, a time at which the request instruction is received is outside of the valid consumption period; and 
after having determined that the time is outside of the valid consumption period, seeking, by the server, confirmation of approval from the user terminal;
executing, by the server, an operation corresponding to the request instruction, and sending, by the server, the feedback information to the verification terminal; and 
receiving, by the verification terminal, the feedback information from the server, the feedback information including a decision on validity confirmation of the identity verification information 
Michael H. Geffon (US 2015/0213443 A1) teaches systems, methods, and non-transitory computer-readable storage media for creating sharable tokens that point to financial information stored in a secure online platform and that can be used in financial transactions.
Brandon J. Casey et al. (US 9,996,825 B1) teaches payment transactions may be initiated by entering payment information, such as an amount, source, and recipient, through a graphical user interface (GUI) of an electronic device. The electronic device may transmit the payment information to a payment processor, such as a third party provider, bank, or the like, that may subsequently transmit an authorization request to an electronic device associated with the recipient. In certain embodiments, the recipient may identify a payment account and transmit the account information with the authorization to the payment processor. Upon receiving the 
Tamara S. Kingston (US 9,595,036 B2) teaches methods and apparatuses for providing a service for exceeding account thresholds via a mobile device. For example, in some embodiments, a method is provided that includes: (a) receiving transaction information associated with a transaction, where the transaction involves an account, a transaction machine, and a holder of the account; (b) determining, based at least partially on the transaction information, that the account will incur an excess threshold amount as a result of the transaction; (c) prompting the holder to consent to the excess threshold amount via the mobile device, where the holder is associated with the mobile device; (d) receiving the holder's consent to the excess threshold amount; and (e) authorizing the transaction based at least partially on the receiving the holder's consent.
However, in the instant application, none of the prior arts of record either individually or in combination explicitly teach or suggest:
after receiving the request instruction, communicating, by the server, with the user terminal corresponding to the identity verification information by sending a confirmation request directly to the user terminal, bypassing the verification terminal, wherein sending the confirmation request further comprises:
determining, by the server, a time at which the request instruction is received is outside of the valid consumption period; and 
after having determined that the time is outside of the valid consumption period, seeking, by the server, confirmation of approval from the user terminal;
For this reason, claims 1 & 13 are deemed to be allowable over the prior art of record, and claims 4, 8, 15-17, 19 and 21-22 are allowed by dependency of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/1/2021